DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-23 are pending and have been examined.
This action is in reply to the papers filed on 06/02/2020.
Information Disclosure Statement
The information disclosure statement(s) submitted: 06/04/2020, has/have been considered by the Examiner and made of record in the application file.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10713680. This is a statutory double patenting rejection.
Claim 1. Appl. 16/890,220:    A method, comprising: 
Claim 14 US Pat. 10713680: A method, comprising: 

Claim 1. Appl. 16/890,220:    detecting, using an input device of a user device, identifying indicia associated with one or more product; 
Claim 14 US Pat. 10713680: detecting, using an input device of a user device, identifying indicia associated with one or more product; 

Claim 1. Appl. 16/890,220:    identifying, using a local computer readable storage or a communications interface of the user device, at least one coupon offer relevant to the product based on the identifying indicia; 
Claim 14 US Pat. 10713680: identifying, using a local computer readable storage or a communications interface of the user device, at least one coupon offer relevant to the product based on the identifying indicia; 

Claim 1. Appl. 16/890,220:    displaying, using a display of the user device, an option to select the at least one coupon offer to a user; 
Claim 14 US Pat. 10713680: displaying, using a display of the user device, an option to select the at least one coupon offer to a user; 

Claim 1. Appl. 16/890,220:    receiving the user's selection of the displayed at least one coupon offer; 
Claim 14 US Pat. 10713680: receiving the user's selection of the displayed at least one coupon offer; 

Claim 1. Appl. 16/890,220:    storing, in the local computer readable storage, a plurality of coupon offers selected by the user; 
Claim 14 US Pat. 10713680: storing, in the local computer readable storage, a plurality of coupon offers selected by the user; 

Claim 1. Appl. 16/890,220:    receiving an instruction from the user to recall the stored user selection; 
Claim 14 US Pat. 10713680: receiving an instruction from the user to recall the stored user selection; and 

Claim 1. Appl. 16/890,220:    providing a unique code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface.
Claim 14 US Pat. 10713680: providing the unique redemption code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by displaying a barcode on the display or by using the communications interface, 

Claim 2-23 of the present application are similarly rejected under 35 U.S.C. 101 as claiming the same invention as that of various claims of prior U.S. Patent No. 10713680. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-23 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method and system for intelligent coupon distribution, redemption, and tracking.
Claim 1 recites [a] method, comprising: detecting, using an input device of a user device, identifying indicia associated with one or more product; identifying, using a local computer readable storage or a communications interface of the user device, at least one coupon offer relevant to the product based on the identifying indicia; displaying, using a display of the user device, an option to select the at least one coupon offer to a user; receiving the user's selection of the displayed at least one coupon offer; storing, in the local computer readable storage, a plurality of coupon offers selected by the user; receiving an instruction from the user to recall the stored user selection; providing a unique code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-10 recite a method and, therefore, are directed to the statutory class of a process. Claims 11-23 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method, comprising:

No additional elements are positively claimed.
detecting, using an input device of a user device, identifying indicia associated with one or more product; 
This limitation includes the step of detecting, using an input device of a user device, identifying indicia associated with one or more product. 
But for the input device (e.g., camera or scanner) and user device, this limitation is directed to receiving (i.e., reading) known information in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
detecting, using an input device of a user device
identifying, using a local computer readable storage or a communications interface of the user device, at least one coupon offer relevant to the product based on the identifying indicia; 
This limitation includes the step of identifying, using a local computer readable storage or a communications interface of the user device, at least one coupon offer relevant to the product based on the identifying indicia. 
But for the storage medium, GUI, and user device, this limitation is directed to identifying a coupon relevant to a product in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
identifying, using a local computer readable storage or a communications interface of the user device
displaying, using a display of the user device, an option to select the at least one coupon offer to a user; 
This limitation includes the step of displaying, using a display of the user device, an option to select the at least one coupon offer to a user. 
But for the display of a user device, this limitation is directed to displaying known information in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
displaying, using a display of the user device
receiving the user's selection of the displayed at least one coupon offer; 

This limitation includes the step of receiving the user's selection of the displayed at least one coupon offer. 
No additional elements are positively claimed.
This limitation is directed to receiving and transmitting a selection in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
storing, in the local computer readable storage, a plurality of coupon offers selected by the user; 

This limitation includes the step of storing, in the local computer readable storage, a plurality of coupon offers selected by the user. 
But for the storage medium this limitation is directed to storing known information in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
storing, in the local computer readable storage
receiving an instruction from the user to recall the stored user selection; 

This limitation includes the step of receiving an instruction from the user to recall the stored user selection. 
No additional elements are positively claimed.
This limitation is directed to receiving and transmitting known information in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
No additional elements are positively claimed.
providing a unique code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface.

This limitation includes the step of providing a unique code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface. 
But for the POS terminal and GUI, this limitation is directed to receiving and transmitting known information in order to facilitate intelligent coupon distribution, redemption, and tracking which may be categorized as any of the following:
mental process – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
and/or
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
providing a unique code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as communicating, storing, and displaying data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to communicate, store, and display known data. Applicant’s Specification (PGPub. 2020/0294081 [0046]) refers to a general computer system, but they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, the claimed computer merely communicates, stores, and displays known data.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 11 also contains the identified abstract ideas, with the additional elements of an input device (e.g., camera), display, and processor, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-10 and 12-23 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing intelligent coupon distribution, redemption, and tracking. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349.
Regarding Claim 1. McMillan 2015/0363812 teaches A method, comprising: detecting, using an input device of a user device, identifying indicia associated with one or more product (McMillan 2015/0363812 [0025 - customer may use the mobile device 18 to scan products (using a camera phone or other machine code reader)] In one embodiment, while the customer is shopping at the retailer 12, the customer may use the mobile device 18 to scan products (using a camera phone or other machine code reader) or manually enter product information (e.g., name, description, UPC, or the like). FIG. 2 is a screenshot 200 of an application executed on the mobile device 18. A text box 202 is provided for manual entry of a product UPC and an "add" button 204 to submit the selected product for entry into the "cart" 206 of products the customer is selecting for purchase. Products may be removed from the cart by selection of a "delete" button 208. Products may also be entered into the cart 206 by scanning the product UPCs with the mobile device 18.); identifying, using a local computer readable storage or a communications interface of the user device, at least one coupon offer relevant to the product based on the identifying indicia (McMillan 2015/0363812 [0019 - coupons 16 may be obtained by a customer having a mobile device] The coupons 16 may be obtained by a customer having a mobile device 18 (e.g., a smartphone, PDA, tablet computer, or the like) which is configured to display a consolidated machine readable coupon code 20 incorporating the necessary data from each of the coupons 16. The customer preferably presents the consolidated code 20 to the retailer 12, at a point-of-sale (POS) terminal (not shown) or the like during check-out. The retailer 12 scans the consolidated coupon code 20 and preferably applies all of the applicable rebates, discounts, or the like to the customer's purchase as if the customer had presented the retailer 12 with all of the individual coupons 16 that are represented by the consolidated coupon code 20.); displaying, using a display of the user device, an option to select the at least one coupon offer to a user (McMillan 2015/0363812 [0026 - Once a product is entered into the cart 206, the application preferably initiates a search of the database to determine whether any coupons 16 exist that are relevant to the entered product] Once a product is entered into the cart 206, the application preferably initiates a search of the database to determine whether any coupons 16 exist that are relevant to the entered product. If one or more coupons 16 for the product are found, the data from the relevant coupon(s) 16 may be queued for entry into the final consolidated coupon code 20. The customer may also be given the option to use the coupon 16 or discard it if the customer is not satisfied. If no relevant coupons 16 are found, the customer may be alerted or the application may simply proceed to await the next product. It is further contemplated that the application need not search for coupons 16 immediately upon entry of a product, but may instead await a customer command to do so or may simply conduct the search when the customer indicates that shopping is completed, at which point the application may initiate a search of the database for all of the products at once. [0030 - coupons located as a result of the search may be presented to the customer via the user interface] In another embodiment, rather than storing coupons in the database, following receipt of product identification, the third party vendor 22 may, via its server or other computing devices, make a search of a network, such as the Internet, for coupons from other sources, such as manufacturer websites, discount websites, or the like. Any coupons located as a result of the search may be presented to the customer via the user interface. Upon selection, the relevant coupon data may be retrieved for compiling with the consolidated coupon code 20.); receiving the user's selection of the displayed at least one coupon offer (McMillan 2015/0363812 [0030 - Any coupons located as a result of the search may be presented to the customer via the user interface. Upon selection…] In another embodiment, rather than storing coupons in the database, following receipt of product identification, the third party vendor 22 may, via its server or other computing devices, make a search of a network, such as the Internet, for coupons from other sources, such as manufacturer websites, discount websites, or the like. Any coupons located as a result of the search may be presented to the customer via the user interface. Upon selection, the relevant coupon data may be retrieved for compiling with the consolidated coupon code 20.); storing, in the local computer readable storage, a plurality of coupon offers selected by the user (McMillan 2015/0363812 [0038 - coupons 16 from the same manufacturer 14 may be grouped together] At step 400, proof of purchase data is preferably correlated with the coupon data received from the consolidated coupon code 20. The proof of purchase data can be, for example, a scanned or electronic copy of a receipt from the corresponding transaction (showing the sale of the applicable product and use of the coupon 16), or the like. At step 402, data related to (e.g., identifying) each individual coupon 16 is sorted. For example, each coupon 16 may be listed individually, coupons 16 from the same manufacturer 14 may be grouped together, coupons 16 offered by the retailer 12 may be grouped together, or the like. The proof of purchase data remains with each coupon 16 or group of coupons 16 for validation purposes. At step 404, at least a portion of the sorted coupon data may be stored and/or electronically sent to a recipient, which could be a headquarters of the retailer 12, a manufacturer 14, a coupon clearinghouse (not shown) or the like. The recipient thereafter can calculate a total reimbursement value for the applicable coupons 16 and initiate payment. [Claim 1] 1. A system for presenting a plurality of coupons at a retail check-out, the system comprising: a server including a database storing coupon data related to a plurality of coupons, each of the coupons being associated with at least one of a plurality of products available for purchase at one or more retailers, the coupon data for each of the plurality of coupons including at least a product ID and a redemption value; and a user interface operated and displayed by a customer computing device in communication with the server, the user interface being configured to accept an input by the customer of an identification code for each of a plurality of customer-selected products and send the identification codes for the plurality of customer-selected products to the server, wherein the server is configured to: (i) search the database, using the received identification codes, for coupons associated with the customer-selected products, (ii) create a single machine-readable consolidated coupon code from two or more coupons located in the search, the consolidated coupon code including the product ID and redemption value for each of the two or more coupons located in the search, and (iii) send the consolidated coupon code to the customer computing device for presentation to a cashier to obtain the redemption values of the two or more coupons during a purchase of the plurality of customer-selected products.); receiving an instruction from the user to recall the stored user selection (McMillan 2015/0363812 [0021] The coupons 16 may be retrieved and incorporated into the consolidated coupon code 20 in any number of ways. In a preferred method, a third party vendor 22 may provide a number of services to allow the customer to obtain the consolidated coupon code 20. It is preferred that the third party vendor 22 provides customer access to a user interface, such as a website, mobile application, or the like to facilitate creation of the consolidated coupon code 20. For example, the customer may access a website using the mobile device 18 or download an application to the mobile device 18. [0030] In another embodiment, rather than storing coupons in the database, following receipt of product identification, the third party vendor 22 may, via its server or other computing devices, make a search of a network, such as the Internet, for coupons from other sources, such as manufacturer websites, discount websites, or the like. Any coupons located as a result of the search may be presented to the customer via the user interface. Upon selection, the relevant coupon data may be retrieved for compiling with the consolidated coupon code 20.); providing a unique code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface (McMillan 2015/0363812 [0008] Briefly stated, an embodiment of the present invention comprises a system for presenting a plurality of coupons at a retail check-out. The system includes a server having a database storing coupon data related to a plurality of coupons. Each of the coupons is associated with at least one of a plurality of products available for purchase at one or more retailers. The coupon data for each of the plurality of coupons includes at least a product ID and a redemption value. A user interface is operated and displayed by a customer computing device in communication with the server. The user interface is configured to accept an input by the customer of an identification code for each of a plurality of customer-selected products and send the identification codes for the plurality of customer-selected products to the server. The server is configured to: (i) search the database, using the received identification codes, for coupons associated with the customer-selected products; (ii) create a single machine-readable consolidated coupon code from two or more coupons located in the search, the consolidated coupon code including the product ID and redemption value for each of the two or more coupons located in the search, and (iii) send the consolidated coupon code to the customer computing device for presentation to a cashier to obtain the redemption values of the two or more coupons during a purchase of the plurality of customer-selected products. [0009] Another embodiment of the present invention comprises a method for presenting a plurality of coupons at a retail check-out. The method includes providing, in a server, a database storing coupon data related to a plurality of coupons. Each of the coupons is associated with at least one of a plurality of products available for purchase at one or more retailers. The coupon data for each of the plurality of coupons includes at least a product ID and a redemption value. The method further includes receiving, at the server from a customer computing device, identification codes for each of a plurality of customer-selected products, searching, by the server, the database, using the received identification codes, for coupons associated with the customer-selected products, and creating, by the server, a single machine-readable consolidated coupon code from two or more coupons located in the search. The consolidated coupon code includes the product ID and redemption value for each of the two or more coupons located in the search. The method further includes sending, by the server, the consolidated coupon code to the customer computing device for presentation to a cashier to obtain the redemption values of the two or more coupons during a purchase of the plurality of customer-selected products. [0019] The coupons 16 may be obtained by a customer having a mobile device 18 (e.g., a smartphone, PDA, tablet computer, or the like) which is configured to display a consolidated machine readable coupon code 20 incorporating the necessary data from each of the coupons 16. The customer preferably presents the consolidated code 20 to the retailer 12, at a point-of-sale (POS) terminal (not shown) or the like during check-out. The retailer 12 scans the consolidated coupon code 20 and preferably applies all of the applicable rebates, discounts, or the like to the customer's purchase as if the customer had presented the retailer 12 with all of the individual coupons 16 that are represented by the consolidated coupon code 20. [0020] The consolidated coupon code 20 is preferably in the form of a two- or three-dimensional bar code, such as a stacked barcode, PDF417, QR code, or the like. These types of codes are preferred because of their ability to store large data sets (which is important depending on the number of coupons 16 utilized by the customer) and because most POS terminals are equipped to scan and receive coupon information using bar code scanners. However, it is contemplated that other types of machine-readable code may be used with the invention as well, such as linear bar codes, magnetic strips, radio identification tags, or the like. [0035] Once the customer has completed shopping or otherwise settled on the coupons 16 desired to be used, the consolidated coupon code 20 is preferably generated by including all of the relevant information and data from the selected coupons 16, such as product IDs, redemption values, expiration dates, or like information. FIG. 3 is a screenshot 300 of the application which displays the resultant consolidated coupon code 20. It is preferred that the consolidated coupon code 20 can simply be displayed on the mobile device 18 and scanned at the POS terminal of the retailer 14. However, there may also be an option to print the consolidated coupon code 20 on paper or other necessary media, which may be the through a customer's own printer, a printer at the retailer 12, or the like. In embodiments where the customer is accessing a website or the like from a computer other than the mobile device 18, such as the kiosk or the customer's home computer, the customer preferably has the option to send the consolidated coupon code 20 to the mobile device 18 via e-mail, text message, SMS, or the like. In addition, a link may be provided to a web page displaying the consolidated coupon code 20 which can be accessed by a browser, the application, or the like on the mobile device 18.).
McMillan 2015/0363812 may not expressly disclose the claimed ‘recall’ features, however, Neugebauer 2006/0163349 teaches these features as follows (Neugebauer 2006/0163349 [0161 - selected (captured) promotion data (e.g., electronic coupon or "rain-check") saved in the user profile database 527 preferably also can be recalled at the user's next visit] The selected (captured) promotion data (e.g., electronic coupon or "rain-check") saved in the user profile database 527 preferably also can be recalled at the user's next visit. For example, when the customer pays at the cashier, the consumer's printed receipt can list all captured promotions and optionally the promotion's expiration date. The saved promotions can then be access on the customer's next trip by use of the above-described customer "log in" procedure using the customer's loyalty token 501. In a particularly preferred embodiment, after the customer has been logged in, the shopping cart display 476 can automatically display the list of captured electronic coupons and rain checks so the customer can review all saved promotions. Such a system gives consumers a good reason to return to the same store for their next shopping trip, because they know that they have saved some personally useful promotions (discounts) in the customer profile database 527 that are easily recalled and redeemed on their next visit.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the recall features as taught by Neugebauer 2006/0163349. One of ordinary skill in the art would have been motivated to do so in order to improve user experience by providing the user the ability and convenience to save a coupon for later recall.  
Regarding Claim 11. A system, comprising: a user device including: an input device configured to detect identifying indicia of one or more products; a communications interface configured to receive at least one coupon offer relevant to the identified indicia; a display configured to display, in response to the communications interface receiving the at least one coupon offer, an option to select the at least one coupon offer to a user; a computer readable storage configured to store a plurality of coupon offers selected by the user; and a processor configured to: receive an instruction from the user to recall the stored user selection from the computer readable storage, cause the communications interface to transmit information representing the plurality of coupon offers selected by the user to a first server, and in response to receiving a unique code associated with the plurality of coupon offers from the first server, provide the unique redemption code to a point-of-sale terminal for redemption of the coupon offers associated with the user selection by using the communications interface; and a second server associated with the point-of-sale terminal configured to transmit the unique redemption code to the first server for validation.
Claim 11, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349.
Regarding Claim 2. McMillan 2015/0363812 further teaches The method of claim 1, wherein the unique code includes a barcode, and the providing a unique code includes displaying the barcode (McMillan 2015/0363812 [0019 - machine readable coupon code 20 incorporating the necessary data from each of the coupons] The coupons 16 may be obtained by a customer having a mobile device 18 (e.g., a smartphone, PDA, tablet computer, or the like) which is configured to display a consolidated machine readable coupon code 20 incorporating the necessary data from each of the coupons 16. The customer preferably presents the consolidated code 20 to the retailer 12, at a point-of-sale (POS) terminal (not shown) or the like during check-out. The retailer 12 scans the consolidated coupon code 20 and preferably applies all of the applicable rebates, discounts, or the like to the customer's purchase as if the customer had presented the retailer 12 with all of the individual coupons 16 that are represented by the consolidated coupon code 20. [0020 - barcode] The consolidated coupon code 20 is preferably in the form of a two- or three-dimensional bar code, such as a stacked barcode, PDF417, QR code, or the like. These types of codes are preferred because of their ability to store large data sets (which is important depending on the number of coupons 16 utilized by the customer) and because most POS terminals are equipped to scan and receive coupon information using bar code scanners. However, it is contemplated that other types of machine-readable code may be used with the invention as well, such as linear bar codes, magnetic strips, radio identification tags, or the like. [0035 - displays the resultant consolidated coupon code] Once the customer has completed shopping or otherwise settled on the coupons 16 desired to be used, the consolidated coupon code 20 is preferably generated by including all of the relevant information and data from the selected coupons 16, such as product IDs, redemption values, expiration dates, or like information. FIG. 3 is a screenshot 300 of the application which displays the resultant consolidated coupon code 20. It is preferred that the consolidated coupon code 20 can simply be displayed on the mobile device 18 and scanned at the POS terminal of the retailer 14. However, there may also be an option to print the consolidated coupon code 20 on paper or other necessary media, which may be the through a customer's own printer, a printer at the retailer 12, or the like. In embodiments where the customer is accessing a website or the like from a computer other than the mobile device 18, such as the kiosk or the customer's home computer, the customer preferably has the option to send the consolidated coupon code 20 to the mobile device 18 via e-mail, text message, SMS, or the like. In addition, a link may be provided to a web page displaying the consolidated coupon code 20 which can be accessed by a browser, the application, or the like on the mobile device 18.).
Regarding Claim 12. The system of claim 11, wherein the processor is configured to provide the redemption code to the point-of-sale terminal by displaying the barcode on the display.
Claim 12, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Stone et al. 2016/0364744.
Regarding Claim 3. McMillan 2015/0363812 further teaches The method of claim 1, further comprising determining a location of the user device (McMillan 2015/0363812 [0023 - based on geolocation information from the mobile device 18, information for nearby retailers 12 and relevant coupons 16 can be downloaded to the mobile device 18 for faster access] The third party vendor 22 may maintain a database in a server or other computer storage (not shown) that stores information regarding products, retailers 12, manufacturers 14, coupons 16, and the like. It is preferred that the database is not sent or stored in the mobile device 18 as the memory requirements may be large and overly burdensome for the customer. Thus, when access to the database is required during execution of an application on the mobile device 18, for example, the mobile device 18 preferably connects over a network (e.g., Internet, LAN, WAN, or the like) to a server or other storage of the third party vendor 22. However, portions of the database may be sent to the customer in response to a request, on a periodic basis, or the like. For example, based on geolocation information from the mobile device 18, information for nearby retailers 12 and relevant coupons 16 can be downloaded to the mobile device 18 for faster access.); identifying a plurality of retail locations within a predetermined proximity of the user device (McMillan 2015/0363812 [0042 - search similar stores or nearby locations] In another embodiment, the user interface provided to the customer can additionally provide other services, such as price-matching searches for desired products. For example, the user interface can be used to search similar stores or nearby locations for the same product and compare prices to allow the customer to make an informed purchasing decision. This can further include consideration of whether one or more coupons for the product may be accepted at each of the locations. Other shopping services, such as price-checks, nutritional information, calculator, sale promotions, or the like, or non-shopping services, such as weather, financial, or like information, can also be provided.); and selecting a point-of-sale terminal associated with a retail location that is closest to the location of the user (McMillan 2015/0363812 [0019] The coupons 16 may be obtained by a customer having a mobile device 18 (e.g., a smartphone, PDA, tablet computer, or the like) which is configured to display a consolidated machine readable coupon code 20 incorporating the necessary data from each of the coupons 16. The customer preferably presents the consolidated code 20 to the retailer 12, at a point-of-sale ( POS) terminal (not shown) or the like during check-out. The retailer 12 scans the consolidated coupon code 20 and preferably applies all of the applicable rebates, discounts, or the like to the customer's purchase as if the customer had presented the retailer 12 with all of the individual coupons 16 that are represented by the consolidated coupon code 20.).
McMillan 2015/0363812 may not expressly disclose the selecting a point-of-sale terminal associated with a retail location that is closest to the location of the user, however, Stone et al. 2016/0364744, teaches determining a location of the user device (Stone et al. 2016/0364744 [0006 – determine location of portable device]); identifying a plurality of retail locations within a predetermined proximity of the user device (Stone et al. 2016/0364744 [0007 – display merchants within predetermined location or proximity of mobile device]); and selecting a point-of-sale terminal associated with a closest of the retail locations (Stone et al. 2016/0364744 [Abstract; 0038 – merchants are arranged in descending order of closest-to-furthest; 0039]). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the selecting a point-of-sale terminal associated with a closest of the retail locations features as taught by Stone. One of ordinary skill in the art would have been motivated to do so in order to improve user experience by providing information to the user about the closest merchant POS/terminal to complete a transaction. 

Regarding Claim 14. The system of claim 11, wherein the user device includes a location determination interface configured to determine a location of the user device, wherein the processor is configured to use the location determination interface to identify a retail location within a predetermined proximity of the user device.
Claim 14, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349.
Regarding Claim 4. McMillan 2015/0363812 further teaches The method of claim 1, further comprising transmitting, using the communication interface, the stored user selection to an enterprise server (McMillan 2015/0363812 [0008] Briefly stated, an embodiment of the present invention comprises a system for presenting a plurality of coupons at a retail check-out. The system includes a server having a database storing coupon data related to a plurality of coupons. Each of the coupons is associated with at least one of a plurality of products available for purchase at one or more retailers. The coupon data for each of the plurality of coupons includes at least a product ID and a redemption value. A user interface is operated and displayed by a customer computing device in communication with the server. The user interface is configured to accept an input by the customer of an identification code for each of a plurality of customer-selected products and send the identification codes for the plurality of customer-selected products to the server. The server is configured to: (i) search the database, using the received identification codes, for coupons associated with the customer-selected products; (ii) create a single machine-readable consolidated coupon code from two or more coupons located in the search, the consolidated coupon code including the product ID and redemption value for each of the two or more coupons located in the search, and (iii) send the consolidated coupon code to the customer computing device for presentation to a cashier to obtain the redemption values of the two or more coupons during a purchase of the plurality of customer-selected products.).
Regarding Claim 5. McMillan 2015/0363812 further teaches The method of claim 1, further comprising transmitting identification information to an enterprise server, wherein the unique redemption code is associated with the identification information (McMillan 2015/0363812 [0036] In another embodiment, the consolidated coupon code 20 can be stored in the database and can be accessed by the retailer 14 using other affiliated information. For example, the database may affiliate the consolidated coupon code 20 with a customer loyalty rewards card, customer phone number, or other unique identifier that is capable of, upon receipt of the affiliated identifier by the POS terminal of the retailer 14, returning the consolidated coupon code 20 in response. For such an embodiment, the retailer 14 would require access to the third party vendor server, or at least to an interface capable of negotiating with the server, in order to retrieve the consolidated coupon code 20.).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Deasy et al. 2013/0130652; in further view of Park 2014/0040128.
 Regarding Claim 6. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Deasy et al. 2013/0130652 teaches The method of claim 1, further comprising transmitting identification information to an enterprise server (Deasy et al. 2013/0130652 [Abstract] A business environment on a mobile device can be controlled by an enterprise server by receiving identifying information transmitted from a mobile device, wherein the identifying information identifies a user of the mobile device to the enterprise server. A virtual phone template is transmitted to the mobile device, wherein the virtual phone template (i) corresponds to the identifying information, and (ii) is configured to provide the business environment on the mobile device as a virtual machine running on a hypervisor installed on top of a host operating system of the mobile device. The enterprise server then receives a periodic transmission from the mobile device to indicate that the mobile device remains in periodic communication with the enterprise server.),
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the identifying features as taught by Deasy. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls. 
McMillan 2015/0363812 may not expressly disclose the claimed features, however, Park 2014/0040128 teaches the identification information including at least one of an identification number associated with a point-of-sale terminal, an identification number associated with an employee operating the point-of-sale terminal, and an identification number associated with a retail store (Park 2014/0040128 [0031] In some embodiments, end device 110 may be configured to read point-of-sale terminal information received from point-of-sale terminal 150 by a reader that is configured or enabled to read information from an electronic tag that may be an identifier of point-of-sale terminal 150. By way of example, but not limitation, the point-of-sale terminal information may include identification information of point-of-sale terminal 150, such as a unique identifier or a serial number. Further, the electronic tag may be attached to a surface of point-of-sale terminal 150 or inserted in point-of-sale terminal 150 as an electronic chip.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the identification information includes at least one of an identification number associated with a point-of-sale terminal features as taught by Park. One of ordinary skill in the art would have been motivated to do so in order to verify, credit and/or reward the POS. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Eicher et al. 2011/0313870.
 Regarding Claim 7. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Eicher et al. 2011/0313870 teaches The method of claim 1, further comprising transmitting, by a retailer server associated with the point-of-sale terminal, the unique redemption code to the enterprise server for validation (Eicher et al. 2011/0313870 [0021] The present invention provides systems and methods and a combination of systems and methods to initiate and enable contactless transactions. Such invention intends to increase consumer interest in conducting contactless transactions; to improve the return on investment for POS providers to install contactless transaction systems; to enable transaction fulfillment providers to more broadly offer their products and services using contactless transaction technology; to enable new, real-time tracking and validation services; and to drive down the costs and overhead for the exchange of information between enterprise and employee and enterprise and consumer and within an enterprise itself.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the transmitting, by a retailer server associated with the point-of-sale terminal, the unique redemption code to the enterprise server for validation features as taught by Eicher. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls. 




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of DeLuca et al. 2015/0287028.
 Regarding Claim 8. McMillan 2015/0363812 further teaches The method of claim 1, further comprising transmitting identification information to an enterprise server, wherein the unique code is associated with the identification information (McMillan 2015/0363812 [0036] In another embodiment, the consolidated coupon code 20 can be stored in the database and can be accessed by the retailer 14 using other affiliated information. For example, the database may affiliate the consolidated coupon code 20 with a customer loyalty rewards card, customer phone number, or other unique identifier that is capable of, upon receipt of the affiliated identifier by the POS terminal of the retailer 14, returning the consolidated coupon code 20 in response. For such an embodiment, the retailer 14 would require access to the third party vendor server, or at least to an interface capable of negotiating with the server, in order to retrieve the consolidated coupon code 20.), and 
McMillan 2015/0363812 may not expressly disclose the claimed features, however, DeLuca et al. 2015/0287028 teaches the enterprise server determines whether to authorize the transaction based on an analysis of received information (DeLuca et al. 2015/0287028 [0064] At step 530, FSP device 120 may compare the received authentication data to determine if it matches the stored customer identification data. If the received authentication data does not match the customer identification data (step 540-no), FSP device 120 may deny the transaction (step 550). In certain aspects, FSP device 120 may be configured to generate and provide a message to user device 110 (or some other device) that the transaction was denied. If the received authentication data matches the corresponding customer data (step 540-yes), FSP device 120 may indicate that the authentication tier is satisfied (step 560). For example, FSP device 120 may be configured to execute software that generates information used to provide an indication reflecting the status of the authentication analysis, whether a transaction is authorized, etc. For example, in one embodiment, FSP device 120 may be configured to provide information to user device 110 that device 110 may use to generate and provide a message in an interface presented in a display device of user device 110. For instance, user device 110 may be configured, based on information provided by FSP device 120 to display a message on a display device that the authentication tier is satisfied or that a transaction has been authorized. Additionally or alternatively, FSP device 120 may internally indicate that the tier is satisfied, transparent to the user, by either prompting the user for authentication data relating to the next authentication tier, or if the final tier is satisfied, by authorizing the transaction. If the satisfied authentication tier corresponds to the determined authentication tier level required for the transaction, FSP device may authorize the transaction.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the authorizing features as taught by DeLuca. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls. 

Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Birch et al. 2006/0167714. 
 Regarding Claim 9. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Birch et al. 2006/0167714 teaches The method of claim 1, further comprising storing, at an enterprise server, product information associated with the identifying indicia to track coupon offers associated with the user (Birch et al. 2006/0167714 [Abstract] Various embodiments of systems, methods, computer programs, services, software components, etc. are provided. One embodiment comprises an enterprise platform for providing banking solutions to financial service providers. Logic embodied in a computer readable medium, the logic implemented on an enterprise platform in a financial service environment, the logic comprising: a module configured to execute a marketing campaign for a product across multiple channels of an enterprise platform; a module configured to send an offer for the marketed product over a channel of the enterprise platform; a module configured to associate the offer with a person; and a module configured to track the offer.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the tracking features as taught by Birch. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Birch et al. 2006/0167714; in even further view of Heath 2014/0006129. 
Regarding Claim 10. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Heath 2014/0006129 teaches The method of claim 9, further comprising providing targeted coupon offers based on aggregated coupon offers associated with the user (Heath 2014/0006129 [Abstract] A method, apparatus, computer readable medium, computer system, network, or system is provided for mobile and online payment systems for mobile and online promotions or offers or daily deal coupons or daily deal coupons aggregation provided using impressions tracking and analysis, location information, 2D and 3D mapping, social media, and user behavior and information for generating mobile and internet posted promotions or offers or daily deal coupons or daily deal coupons aggregation for, and/or sales of, products and/or services in a social network, online or via a mobile device-for mobile and web based promotions or offers that connect information and user behavior data to a user or related demographic location or user specified or predicted demographic location(s) for targeted promotions or offers for products and/or services in a social network, online or via a mobile device.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the coupon features as taught by Heath. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349.
Regarding Claim 13. McMillan 2015/0363812 further teaches The system of claim 11, wherein the processor is configured to provide the redemption code to the point-of-sale terminal using the communications interface (McMillan 2015/0363812 [Claim 1] 1. A system for presenting a plurality of coupons at a retail check-out, the system comprising: a server including a database storing coupon data related to a plurality of coupons, each of the coupons being associated with at least one of a plurality of products available for purchase at one or more retailers, the coupon data for each of the plurality of coupons including at least a product ID and a redemption value; and a user interface operated and displayed by a customer computing device in communication with the server, the user interface being configured to accept an input by the customer of an identification code for each of a plurality of customer-selected products and send the identification codes for the plurality of customer-selected products to the server, wherein the server is configured to: (i) search the database, using the received identification codes, for coupons associated with the customer-selected products, (ii) create a single machine-readable consolidated coupon code from two or more coupons located in the search, the consolidated coupon code including the product ID and redemption value for each of the two or more coupons located in the search, and (iii) send the consolidated coupon code to the customer computing device for presentation to a cashier to obtain the redemption values of the two or more coupons during a purchase of the plurality of customer-selected products.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Vaish et al. 2016/0210605; in even further view of Barenbaum et al. 2001/0039514.
Regarding Claim 15. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Vaish et al. 2016/0210605 teaches The system of claim 11, wherein the communications interface is configured to receive an identifier associated with the point-of-sale terminal (Vaish et al. 2016/0210605 [0028] Upon receiving the purchase request, the POS terminal may send a verification request to the OPN system platform along with a unique identifier associated with the POS terminal. This unique identifier may also be referred to as a POS identifier though, as discussed herein, may comprise more than one identifier depending upon the identifier assignment structure used by that entity.), and 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the receiving, using the communications interface, an identifier associated with the point-of-sale terminal features as taught by Vaish. One of ordinary skill in the art would have been motivated to do so in order to identify a merchant POS terminal and maintain accounting controls. 
McMillan 2015/0363812 may not expressly disclose the claimed features, however, Barenbaum et al. 2001/0039514 teaches the redemption code is generated based on the identifier (Barenbaum et al. 2001/0039514 [0040] FIGS. 2-4 are flowcharts representing various functions associated with the systems and to methods of the present invention and illustrate the functionality of the system configurations described hereinabove. FIG. 2 is a flowchart illustrating a method for enabling a client to manage excess capacity 200, according to one embodiment of the present invention. A client may enter the system of the present invention at 210, via the Internet or other network or mode of communication. The client may identify specifics of a time sensitive digital deal, at step 212. Specifics may include one or more of resource data, price data, time data, restriction data, location data, instructions data and other information. At step 214, the system may send text, voice or other messages to one or more potential users based on profile data and other relevant data via wireless communication or other selected mode of communication. At step 216, the system may receive redemption data from a user. Redemption data may include a code or other authorization identifier presented at the point-of-sale by the user. Redemption data may further include tracking data associated with the digital deal conveyed to the potential user. In addition, the user may simply display a digital deal on a screen of the user's wireless device. The system (or the client through the system) may authorize the transaction, at step 218. At this step, the provider may reimburse the point-of-sale entity for the digital deal or some form of verification may be required.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the wherein the redemption code is generated based on the identifier features as taught by Barenbaum. One of ordinary skill in the art would have been motivated to do so in order to link or associate the merchant POS terminal to the redemption code for control and accounting purposes. 

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349.
Regarding Claim 16. McMillan 2015/0363812 further teaches The system of claim 11, wherein the input device includes a camera (McMillan 2015/0363812 [0025] In one embodiment, while the customer is shopping at the retailer 12, the customer may use the mobile device 18 to scan products (using a camera phone or other machine code reader) or manually enter product information (e.g., name, description, UPC, or the like). FIG. 2 is a screenshot 200 of an application executed on the mobile device 18. A text box 202 is provided for manual entry of a product UPC and an "add" button 204 to submit the selected product for entry into the "cart" 206 of products the customer is selecting for purchase. Products may be removed from the cart by selection of a "delete" button 208. Products may also be entered into the cart 206 by scanning the product UPCs with the mobile device 18. [Claim 2] 2. The system of claim 1, wherein the user interface is further configured to access a camera of the customer computing device to receive the identification codes from the plurality of customer-selected products.). 
Regarding Claim 17. McMillan 2015/0363812 further teaches The system of claim 11, wherein the processor is configured to compare the identified indicia to information of a database that includes information associated with a coupon offer relevant to the associated product (McMillan 2015/0363812 [0025] In one embodiment, while the customer is shopping at the retailer 12, the customer may use the mobile device 18 to scan products (using a camera phone or other machine code reader) or manually enter product information (e.g., name, description, UPC, or the like). FIG. 2 is a screenshot 200 of an application executed on the mobile device 18. A text box 202 is provided for manual entry of a product UPC and an "add" button 204 to submit the selected product for entry into the "cart" 206 of products the customer is selecting for purchase. Products may be removed from the cart by selection of a "delete" button 208. Products may also be entered into the cart 206 by scanning the product UPCs with the mobile device 18.) (McMillan 2015/0363812 [0019] The coupons 16 may be obtained by a customer having a mobile device 18 (e.g., a smartphone, PDA, tablet computer, or the like) which is configured to display a consolidated machine readable coupon code 20 incorporating the necessary data from each of the coupons 16. The customer preferably presents the consolidated code 20 to the retailer 12, at a point-of-sale (POS) terminal (not shown) or the like during check-out. The retailer 12 scans the consolidated coupon code 20 and preferably applies all of the applicable rebates, discounts, or the like to the customer's purchase as if the customer had presented the retailer 12 with all of the individual coupons 16 that are represented by the consolidated coupon code 20.).
Regarding Claim 18. McMillan 2015/0363812 further teaches The system of claim 11, wherein the processor is configured to transmit, using the communication interface, identification information to the first server, and the unique redemption code is associated with the identification information (McMillan 2015/0363812 [0036] In another embodiment, the consolidated coupon code 20 can be stored in the database and can be accessed by the retailer 14 using other affiliated information. For example, the database may affiliate the consolidated coupon code 20 with a customer loyalty rewards card, customer phone number, or other unique identifier that is capable of, upon receipt of the affiliated identifier by the POS terminal of the retailer 14, returning the consolidated coupon code 20 in response. For such an embodiment, the retailer 14 would require access to the third party vendor server, or at least to an interface capable of negotiating with the server, in order to retrieve the consolidated coupon code 20.).



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Donlan et al. 2014/0025492.
Regarding Claim 19. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Donlan et al. 2014/0025492 teaches The system of claim 18, wherein the identification information includes a location of the user device (Donlan et al. 2014/0025492 [0089] The system described herein is configured to determine which user (first user or second user) is accessing an account based on at least one of authentication information provided by the user, identification information provided by the user, location information associated with the user's device, or identification information associated with a device used by the user to access the account. For example, the system may identify a user based on authentication credentials used by the user to log into the account. As a further example, after logging into the account, the system initiates presentation of a prompt asking the user to identify himself or herself. For example, the system initiates presentation of a drop-down list comprising a plurality of users associated with the account. Once the user selects a user from the list, the system may prompt the user to enter pre-configured authentication credentials associated with the user. As a further example, the system may determine that the user accessing the account is the first user based on a location of a device accessing the account. The location may be determined using global positioning system (GPS) information or network address information (e.g., IP address) associated with the device being used to access the account. In other embodiments, the system may be configured to determine which user is accessing an account based on previous access history of the user. For example, if the first user accesses the account during the mornings and the second user accesses the account during the evenings, there is a high likelihood that the user is the first user when the account is accessed during a morning.). 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the identification information includes a location of the user device features as taught by Donlan. One of ordinary skill in the art would have been motivated to do so in order to target coupons based upon location. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Park 2014/0040128.
Regarding Claim 20. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Park 2014/0040128 teaches The system of claim 18, wherein the identification information includes at least one of an identification number associated with a point-of-sale terminal, an identification number associated with an employee operating the point-of-sale terminal, and an identification number associated with a retail store (Park 2014/0040128 [0031] In some embodiments, end device 110 may be configured to read point-of-sale terminal information received from point-of-sale terminal 150 by a reader that is configured or enabled to read information from an electronic tag that may be an identifier of point-of-sale terminal 150. By way of example, but not limitation, the point-of-sale terminal information may include identification information of point-of-sale terminal 150, such as a unique identifier or a serial number. Further, the electronic tag may be attached to a surface of point-of-sale terminal 150 or inserted in point-of-sale terminal 150 as an electronic chip.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the identification information includes at least one of an identification number associated with a point-of-sale terminal features as taught by Park. One of ordinary skill in the art would have been motivated to do so in order to verify, credit and/or reward the POS. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Gildfind 2013/0268365.
Regarding Claim 21. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Gildfind 2013/0268365 teaches The system of claim 11, wherein the first server is configured to generate the unique redemption code based on the location of the user device (Gildfind 2013/0268365 [0032-0034] [0032] a query processing module 122 for receiving search queries from client devices 102 for the products or services promoted by marketing campaign server 110 and recommending one or more small advertisers, if any, to each requesting client device 102 based on, e.g., the location of the client device; [0033] a transaction ID generation module 124 for generating a unique transaction ID in response to a request from a client device 102 to purchase a product or service from a small advertiser that participates in the marketing campaign and optionally including the unique transaction ID in a purchase coupon made accessible to a user who submits the request from the client device 102; [0034] a rebate processing module 128 for providing rebates to respective advertisers that participate in the marketing campaign based on the number of unique transaction IDs that are generated by the transaction ID generation module 124 and redeemed at the respective advertisers;).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the generate unique redemption code based on the location of the user device features as taught by Gildfind 2013/0268365. One of ordinary skill in the art would have been motivated to do so in order to target coupons based upon location. 
 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Birch et al. 2006/0167714. 
Regarding Claim 22. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Birch et al. 2006/0167714 teaches The system of claim 11, wherein the first server is configured to store product information associated with the identifying indicia to track coupon offers associated with the user (Birch et al. 2006/0167714 [Abstract] Various embodiments of systems, methods, computer programs, services, software components, etc. are provided. One embodiment comprises an enterprise platform for providing banking solutions to financial service providers. Logic embodied in a computer readable medium, the logic implemented on an enterprise platform in a financial service environment, the logic comprising: a module configured to execute a marketing campaign for a product across multiple channels of an enterprise platform; a module configured to send an offer for the marketed product over a channel of the enterprise platform; a module configured to associate the offer with a person; and a module configured to track the offer.).

Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the tracking features as taught by Birch. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls.  

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over: McMillan 2015/0363812; in view of Neugebauer 2006/0163349; in further view of Heath 2014/0006129. 
Regarding Claim 23. McMillan 2015/0363812 may not expressly disclose the claimed features, however, Heath 2014/0006129 teaches The system of claim 11, wherein the first server is configured to provide targeted coupon offers based on aggregated coupon offers associated with the user (Heath 2014/0006129 [Abstract] A method, apparatus, computer readable medium, computer system, network, or system is provided for mobile and online payment systems for mobile and online promotions or offers or daily deal coupons or daily deal coupons aggregation provided using impressions tracking and analysis, location information, 2D and 3D mapping, social media, and user behavior and information for generating mobile and internet posted promotions or offers or daily deal coupons or daily deal coupons aggregation for, and/or sales of, products and/or services in a social network, online or via a mobile device-for mobile and web based promotions or offers that connect information and user behavior data to a user or related demographic location or user specified or predicted demographic location(s) for targeted promotions or offers for products and/or services in a social network, online or via a mobile device.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified McMillan to include the coupon features as taught by Heath. One of ordinary skill in the art would have been motivated to do so in order to maintain accounting controls. 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682